TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00756-CR



                                 Paul Michael Brown, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
         NO. 953380, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In August 1995, Paul Michael Brown was convicted of engaging in organized

criminal activity and sentenced to fifty years in prison. In November 2005, Brown filed a “motion

requesting trial court’s permission to seek out-of-time appeal.” The motion was treated as a notice

of appeal and forwarded to this Court. See Tex. R. App. P. 25.2(e).

               It is obviously too late to perfect a direct appeal. See Tex. R. App. P. 26.2(a). We

also note that the trial court has certified that this is a plea bargain case and Brown has no right of

appeal. See Tex. R. App. P. 25.2(d). If Brown is entitled to an out-of-time appeal, it must be granted

by the court of criminal appeals in a post-conviction habeas corpus proceeding. See Tex. Code Crim.

Proc. Ann. art. 11.07 (West 2005).
              The appeal is dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: December 6, 2005

Do Not Publish




                                               2